United States Court of Appeals
                     For the First Circuit
Nos. 18-1579
     18-1681
     18-1755
                   MIGUEL ÁNGEL COLÓN-TORRES,

                      Plaintiff, Appellee,

                               v.

  JOSE R. NEGRÓN-FERNÁNDEZ, Secretary of Corrections of Puerto
                             Rico,

                      Defendant, Appellant,

COMMONWEALTH OF PUERTO RICO; GLADYS S. QUILES-SANTIAGO, Medical
Director of the Bayamón Correctional Facility; FNU PALERMO; FNU
     LABORDE; WANDA MONTANEZ, Superintendent of the Bayamón
Correctional Facility; POLICIA FNU VILLEGAS, Superintendent 501;
FNU GUERRERO, Superintendent 501; DR. ALINA PRADERE, Director of
    Clinical Services for the Bayamón Correctional Facility;
 CORRECTIONAL HEALTH SERVICES CORP.; JOSE APONTE-CARO; and JOHN
                               DOE

                          Defendants.


          APPEALS FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO
        [Hon. Gustavo A. Gelpí, Jr., U.S. District Judge]


                             Before
                      Howard, Chief Judge,
                   and Barron, Circuit Judge.*

    *  Judge Torruella heard oral argument in this matter and
participated in the semble, but he did not participate in the
issuance of the panel's opinion in this case. The remaining two
panelists therefore issued the opinion pursuant to 28 U.S.C.
§ 46(d).
     Carlos Lugo-Fiol, with whom Isaías Sánchez-Báez, Solicitor
General of Puerto Rico, was on brief, for appellant Jose R. Negrón-
Fernández.
     David R. Rodríguez-Burns, with whom Eliezer Aldarondo-Ortiz,
Claudio Aliff-Ortiz, Sheila Torres-Delgado, and Aldarondo & López-
Bras were on brief, for appellee Miguel Ángel Colón-Torres.


                           May 10, 2021
           HOWARD, Chief Judge.          Defendant-Appellant José Negrón-

Fernández ("Negrón"), the Secretary of Corrections of Puerto Rico,

appeals   the    district      court's   decision    ordering   the   immediate

payment   of    $10,000   in    settlement   money    to   Plaintiff-Appellee

Miguel Colón-Colón ("Colón").1           The underlying case arises out of

a suit brought by Colón under 42 U.S.C. § 1983 against several

defendants, including Negrón, alleging that the defendants had

been deliberately indifferent to his medical needs while he was an

inmate at the Bayamón Correctional Facility.

           The parties eventually settled Colón's § 1983 claim for

$50,000 and notified the district court accordingly.2                 Though no

record exists of the exact terms of the settlement agreement, the

parties agree that the settlement required that $40,000 would be

paid by the Correctional Health Services Corporation, a non-profit

corporation in the custody of the Administration of Corrections.



     1 Miguel Colón-Colón passed away on May 11, 2018. With our
leave, his son and heir, Miguel Ángel Colón-Torres, was substituted
as the plaintiff in the district court and as the appellee before
us. For the sake of clarity, we will not differentiate between
Colón-Colón and Colón-Torres and instead refer to the plaintiff-
appellee throughout as "Colón."
     2 There is some suggestion in the record that Colón either
initially rejected the settlement offer or later sought to
repudiate the agreement. The district court denied the plaintiff's
request to withdraw from the settlement and instead "enforc[ed]
the settlement and . . . enter[ed] judgment accordingly." Colón
has not appealed this decision or argued before us that he did not
assent to the settlement's terms. Consequently, we presume that
Colón agreed to the settlement and proceed accordingly.


                                     - 3 -
The Correctional Health Services Corp. did, in fact, pay this

amount.

              The   parties   disagree     about   who   was    responsible       for

paying the remaining $10,000.              Colón insists that, under the

settlement, Negrón was personally liable for this money (though he

would presumably seek indemnification from the Commonwealth of

Puerto Rico), while Negrón argues that only the Commonwealth agreed

to pay this amount.       This amount was never paid, and Colón asked

the district court to compel the Commonwealth to pay the remaining

$10,000.       The district court granted this motion but ordered

Negrón, not the Commonwealth, to pay the balance of the settlement

amount. Negrón now appeals, arguing that Colón's effort to collect

the remaining $10,000 should have been stayed under the automatic

stay provision of the Puerto Rico Oversight, Management, and

Economic Stability Act ("PROMESA").

              We agree with Negrón.        In doing so, we acknowledge that

in the background of this case is a difficult issue of first

impression; there is no controlling precedent in this circuit that

speaks to the question of whether a municipality's (or in this

case,   the    Commonwealth's)    agreement        to   indemnify      one   of   its

officers      for   violations   of   an    individual's       civil    rights    is

sufficient to trigger the automatic stay with respect to a suit

against that officer in his individual capacity.                 However, given

the manner in which Colón has styled his effort to recover on the


                                      - 4 -
settlement in this case, we need not reach that issue to conclude

that the automatic stay properly applies.          We, therefore, vacate

the district court's order requiring immediate payment of the

remaining   $10,000   settlement    sum    by   Negrón   and   remand   with

instructions to stay Colón's effort to recover.

                            I. BACKGROUND

         This case involves three consolidated appeals: Nos. 18-

1579, 18-1681, and 18-1755.   The factual and procedural history of

each appeal is discussed below.

A.   Appeal No. 18-1579

            In May 2015, Miguel Colón-Colón, an inmate in Puerto

Rico's Bayamón Correctional Facility, filed the operative Second

Amended Complaint (the "SAC") against several corrections officers

in both their personal and official capacities and against the

Correctional Health Services Corp., alleging violations of his

rights under the Eighth Amendment.3        The SAC did not raise a claim

against the Commonwealth of Puerto Rico, nor was the Commonwealth

brought in as a party to the litigation at any point.             However,

the Commonwealth agreed to represent Negrón4 under Puerto Rico's


     3  Colón initially brought suit pro se, and counsel was
appointed for him. Plaintiff's counsel withdrew shortly after the
settlement was reached and successor counsel (who was not involved
in the settlement negotiations) litigated the later stages of this
case.
     4 The Commonwealth also represented Defendant José Aponte-
Caro, who was sued in his official capacity as Acting Secretary of



                                   - 5 -
Law 9, which permits officials and employees of the Commonwealth

to request the Commonwealth to assume representation and payment

of any judgment entered against them in their personal capacity

for violations of the plaintiff's civil rights.            P.R. Laws Ann.

tit. 32, § 3085.

          About    five   months   later,   in   October    2015,   Negrón

(represented by counsel from the Puerto Rico Department of Justice)

filed an answer to the SAC.        Following a number of proceedings

that spanned the better part of two years -- the details of which

do not affect this appeal -- the parties attended a settlement

conference before a magistrate judge in March 2017. The transcript

of this conference is neither included in the appellate record nor

otherwise available.      Following the conference, Colón filed an

informative motion indicating "that he has accepted the $50,000.00

settlement offer tendered by the defendants."

          Without describing or otherwise clarifying the terms of

the settlement, the district court issued an order on April 19,

2017, "inform[ing] the parties that it is enforcing the settlement

and will enter judgment accordingly."       It subsequently entered a

judgment stating the following:      "Pursuant to the Court's Order at



the Puerto Rico Department of Corrections. Though at least one
other defendant was explicitly sued in her personal capacity, it
appears as if Negrón was the only state official represented
personally by the Commonwealth under Law 9.     The other named
defendants are not parties to this appeal.


                                   - 6 -
Docket No. 143, judgment is entered as follows.            Defendants shall

pay plaintiff the sum of $50,000.00 within ninety days of entry of

judgment as per the settlement terms.              All claims are hereby

DISMISSED with prejudice."         (emphasis added).

            Up until this point, there was no mention in the record

of the Commonwealth's responsibility to pay a portion of the

settlement;    there    was   no    indication    that    the   Commonwealth

participated in the settlement conference or otherwise was a party

to the agreement.      The first indication that the Commonwealth had

agreed to pay part of the judgment under the actual terms of the

settlement was in the Correctional Health Services Corp.'s motion

to   consign   settlement     funds.     The     motion   stated   that   the

Correctional Health Services Corp. "agreed to pay the sum of

$40,000, the Commonwealth of Puerto Rico will pay the remaining

$10,000."

            At the center of this appeal is that $10,000 balance,

which, according to Negrón, the parties had agreed would be paid

by the Commonwealth. After judgment in this case had been entered,

but before the Correctional Health Services Corp. paid $40,000

toward satisfaction of the judgment, the Financial Oversight and

Management Board ("FOMB") filed a petition for bankruptcy relief

on behalf of the Commonwealth under Title III of PROMESA.                  On

September 1, 2017, the Puerto Rico Department of Justice, on behalf

of Negrón, filed an informative motion in this case informing the


                                    - 7 -
district court that there was a pending Title III petition under

PROMESA, which operates as an automatic stay of collection actions

against the Commonwealth. The district court issued a minute order

shortly thereafter, "not[ing]" this informative motion without

further comment.

           On February 13, 2018, Colón moved to compel the payment

of   the   remaining      $10,000     of    settlement     proceeds       by   the

Commonwealth.       In that motion, he made no mention of Negrón.

Instead, Colón asserted that "the sum of $10,000.00 remain[ed] to

be paid by the Commonwealth" and sought an order from the district

court "requiring the Commonwealth . . . [to pay] the settlement

proceeds, within a reasonable period not to exceed thirty (30)

days."

           The     district   court    granted     the   motion    but    ordered

Negrón, rather than the Commonwealth, to pay the $10,000 within

one month.    Negrón sought reconsideration of this order, arguing

that Colón's collection effort was subject to the automatic stay

under PROMESA. The district court denied the motion on the grounds

that "[Negrón]'s indemnification agreement under Law 9 is between

[Negrón]     and    the    Commonwealth,       not       Plaintiff       and   the

Commonwealth."       Because Negrón, not the Commonwealth, was the

defendant in this case, the district court concluded that the

settlement    agreement    permitted       Colón   to    recover   from    Negrón

personally and that any effort to do so could not properly be


                                      - 8 -
construed as a collection action against the Commonwealth.             Negrón

then filed a second motion for reconsideration, largely on the

same grounds, which was also denied.

         Later, the district court sua sponte entered an order in

which it revised its denial of Negrón's motion for reconsideration

to add that "the Commonwealth, in another settlement . . . has in

fact opted to pay the settlement amount, contrary to the case at

bar."    Negrón objected to this order, but the district court

overruled    his    objections.       Negrón    appealed,    challenging   the

district court's order requiring immediate payment of the $10,000

settlement      balance,   its    denial   of   reconsideration,     and   its

subsequent revision to these orders.            This Notice of Appeal gave

rise to Appeal No. 18-1579.

B.   Appeal No. 18-1681

            On June 18, 2018, about two weeks after the Notice of

Appeal was filed for Appeal No. 18-1579, Colón moved to compel the

Puerto   Rico      Department    of   Justice to   provide    the   following

information:

            i.   a list of all civil cases before the U.S.
            District Court for the District of Puerto Rico
            in which the Commonwealth of Puerto Rico had
            the obligation to issue monetary payments
            pursuant to Law 9 from May 3, 2017 to the
            filing date of this motion, including the
            caption and the amount to be paid;

            ii. a list of all civil cases before the U.S.
            District Court for the District of Puerto Rico
            in which the Commonwealth of Puerto Rico has


                                      - 9 -
           issued any monetary payment pursuant to Law 9
           from May 3, 2017 to the filing date of this
           motion, including the caption the amount
           deposited and the payment date; and

           iii. a list of all civil cases before the U.S.
           District Court for the District of Puerto Rico
           in which the Commonwealth of Puerto Rico has
           not issued payment of any judgment entered
           since May 3, 2017 against an individual
           granted Law 9 benefits, including the caption,
           and the amounts owed.

Colón justified this request by arguing that he had an "unqualified

right to collect what is owed to him, and is owed an explanation

why the Commonwealth of Puerto Rico elected to refuse to indemnify

defendant Negrón-Ferández."

           Negrón      objected,      arguing   both    that       the   settlement

agreement,     not   Law   9,   was   the   source     of    the    Commonwealth's

obligation to pay and that under our decision in United States v.

Wells, 766 F.2d 12, 19 (1st Cir 1985), the district court lost the

jurisdiction to issue such an order when the Notice of Appeal was

filed.

           The district court granted Colón's motion and ordered

the   Puerto    Rico   Department      of   Justice     to     "submit     proposed

confidentiality safeguards, including submission of the documents

ex parte, on or before July 13, 2018."            Negrón amended his Notice

of Appeal to include the district court's order granting Colón's

motion.   The Amended Notice of Appeal gave rise to Appeal No. 18-

1681.



                                      - 10 -
C.   Appeal No. 18-1755

            After filing the Amended Notice of Appeal, Negrón moved

to stay the proceedings pending appeal.               The district court issued

an order granting the motion, but later clarified that it applied

only   to   the   payment      of    the   $10,000,    not   the   production   of

information by the Puerto Rico Department of Justice relating to

other cases in which the Commonwealth had chosen to defend and

indemnify its public officials.               Negrón again amended his Notice

of Appeal to include this clarifying order.                  This Second Amended

Notice of Appeal gave rise to Appeal No. 18-1755.

                                    II. DISCUSSION

A.   Standard of Review

            This case implicates an issue that concerns the scope of

the automatic stay provision in Title III of PROMESA, which

expressly incorporates Sections 362 and 922 of the Bankruptcy Code.

We are also asked to consider whether the district court had

jurisdiction      to   issue    an    order    compelling    the   production   of

information from the Puerto Rico Department of Justice after Negrón

filed his Notice of Appeal.           Both issues present pure questions of

law, which we review de novo.              Hernández-Miranda v. Empresas Díaz

Másso, Inc., 651 F.3d 167, 170 (1st Cir. 2011).                 To the extent we

are required to evaluate the district court's findings of fact, we

review those findings for clear error.                 Ungar v. The Palestine

Liberation Org., 599 F.3d 79, 83 (1st Cir. 2010).


                                       - 11 -
            We have also been asked as part of Appeal No. 18-1579 to

review    the     district   court's   denial   of   Negrón's   motions    for

reconsideration.         Though we typically review a district court's

denial of reconsideration for abuse of discretion, we will evaluate

the      denial     of    these    motions      de   novo   because       they

"cover[ ] . . . more or less the same points . . . earlier made to

the district court."         Town of Norwood. v. New Eng. Power Co., 202

F.3d 408, 415 (1st Cir. 2000) (emphasis omitted).

B.    Appeal No. 18-1579: Application of PROMESA Stay

            Because our evaluation of the case turns largely on our

interpretation of PROMESA and the incorporated sections of the

Bankruptcy Code, we will begin with an overview of the statutory

provisions in question.

            PROMESA was enacted in 2016 to help the Commonwealth of

Puerto Rico combat its rapidly ballooning government debt crisis.

To do so, PROMESA creates a voluntary, in-court bankruptcy process

for the Commonwealth and its instrumentalities modeled on the

reorganization process for municipalities, codified in Chapter 9

of the Bankruptcy Code.           See 48 U.S.C. §§ 2161 (incorporating

various provisions of Chapter 9); Andalusian Glob. Designated

Activity Co. v. F.O.M.B. (In re F.O.M.B.), 954 F.3d 1, 7–8 (1st

Cir. 2020) (stating that the appropriate analogy to a PROMESA Title

III proceeding is a Chapter 9 municipal reorganization).              Like a

Chapter 9 petition, a Title III petition triggers an automatic


                                    - 12 -
stay on certain actions that seek to enforce claims against the

filing "debtor." See 48 U.S.C. § 2161 (incorporating the automatic

stay provisions of the Bankruptcy Code, 11 U.S.C. §§ 362, 922 into

PROMESA).     Therefore, when the Commonwealth filed its Title III

petition in May 2017, it became a "debtor" for purposes of PROMESA,

and all actions enforcing a claim against the Commonwealth were

automatically stayed.

            PROMESA's automatic stay derives from two sections of

the Bankruptcy Code, which are expressly incorporated into the

first section of Title III.          See 48 U.S.C. § 2161.     Section 362 is

the   general    stay    provision     and    stays   "the   commencement    or

continuation . . . of a judicial . . . proceeding against the

debtor    that    was   or   could    have     been   commenced    before   the

commencement of the [bankruptcy] case . . . or to recover a claim

against the debtor that arose before the commencement of the

[bankruptcy] case."       11 U.S.C. § 362(a)(1).         Section 922 applies

"in addition to the stay provided by section 362" in the context

of    a   municipal     bankruptcy    and     stays   "the   commencement    or

continuation . . . of a judicial, administrative, or other action

or proceeding against an officer or inhabitant of the debtor that

seeks to enforce a claim against the debtor."                     11 U.S.C. §

922(a)(1).       The difference between the two provisions is the

nominal target of the lawsuit or enforcement action being stayed:

Section 362 applies only to suits "against the debtor," while


                                     - 13 -
Section       922      also     stays     actions     against    "officer[s]        or

inhabitant[s] of the debtor."5 Importantly, however, both sections

apply only to suits in which the ultimate objective of enforcement

is   "a     claim     against    the    debtor."      11    U.S.C.   §§   362(a)(1),

922(a)(1).

                  To date, we have had several occasions interpret the

scope of the PROMESA stay with reference to Section 922 of the

bankruptcy code.            In doing so, we have held that the stay extends

to actions brought to collect on judgments against the Commonwealth

that       were    issued     before    the   Title   III   petition      was   filed.

Autonomous Municipality of Ponce v. F.O.M.B. (In re F.O.M.B.), 939

F.3d 356, 360–61 (1st Cir. 2019).              We have also concluded that the

automatic stay prevents creditors of the Commonwealth from filing

suit to secure "post-petition special revenues from the debtor."

Assured Guar. Corp. v. F.O.M.B. (In re F.O.M.B.), 931 F.3d 111,

112 (1st Cir. 2019) (Kayatta, J., in a statement concerning denial

of rehearing en banc) ("[S]ections 922 and 928 of the municipal

bankruptcy code do not afford creditors a shortcut to bypass the

requirement of obtaining traditional stay relief in order to bring



      The legislative history of Section 922 evinces Congress's
       5

intent to plug a hole left open by Section 362: "the automatic
stay provided under Section 362 . . . is incomplete for a
municipality because there is the possibility of action by a
creditor against an officer or inhabitant of the municipality to
collect taxes due to the municipality," money that should properly
be considered property of the municipality's bankruptcy estate.
H.R. Rep. No. 95-595, 398 (1977).


                                         - 14 -
such an enforcement action.").       And, we have held that the stay

extends to a plaintiff's suit against both the Commonwealth and

its officers in their official capacities for the diversion of

revenue over which the plaintiff held a lien.        Peaje Invs., LLC v.

F.O.M.B. (In re F.O.M.B.), 899 F.3d 1, 5-6, 6 n.2 (1st Cir. 2018).

But, we have not had occasion to consider whether the PROMESA stay

applies to a § 1983 action brought against a state officer in his

personal capacity, to which the Commonwealth is not a party, or

whether the fact of settlement changes that equation.            Because we

conclude that Colón's effort to enforce the settlement was brought

against the Commonwealth directly, we conclude that the stay

applies.6

            1.   The District Court's Jurisdiction

            Before addressing the automatic stay, we consider the

threshold question of whether the district court had jurisdiction

to mandate payment from Negrón after judgment had been entered and

the case had been dismissed.       On appeal, Negrón argues that the

district    court   lacked   jurisdiction   to   enforce   the   settlement

agreement and, therefore, that it lacked jurisdiction to enter the

challenged order under Kokkonen v. Guardian Life Insurance Co. of

America, 511 U.S. 375 (1994).


     6 In so holding, we do not decide whether Colón's right to
the $10,000 balance of the settlement will be adjusted and
discharged along with other debts owed by the Commonwealth
following the confirmation of a restructuring plan.


                                  - 15 -
            In Kokkonen, the Court made clear that, while federal

courts    had   ancillary       jurisdiction        to   enforce     their   orders,

"[e]nforcement of [a] settlement agreement . . . is more than just

a continuation or renewal of the dismissed suit, and hence requires

its own basis for jurisdiction."              Id. at 378; see also Peacock v.

Thomas, 516 U.S. 349, 357 (1996).                   Though a court may retain

jurisdiction      to    enforce    a    settlement       agreement    by   expressly

incorporating that agreement into the judgment, "[t]he judge's

mere   awareness       and   approval    of   the    terms    of   the     settlement

agreement do not suffice to make them part of [the] order."

Kokkonen, 511 U.S. at 381.

            Here, the judgment dismissing the case said both that

"[d]efendants shall pay plaintiff the sum of $50,000" and that

payment   shall    be    made     "as   per   the    terms    of   the     settlement

agreement."     This passing reference to the settlement agreement is

not enough to incorporate its terms into the judgment.                        F.A.C.,

Inc. v. Cooperativa de Seguros de Vida de Puerto Rico, 449 F.3d

185, 190 (1st Cir. 2006).          But the judgment also expressly orders

the "[d]efendants" to pay the settlement amount, and therefore,

the district court has jurisdiction to enforce the obligation of

the defendants, including Negrón, to pay the judgment.                       Peacock,

516 U.S. at 354 (quoting Kokkonen, 511 U.S. at 380) (explaining

that a federal court can exercise its ancillary jurisdiction to




                                        - 16 -
"manage its proceedings, vindicate its authority, and effectuate

its decrees").

           We conclude, therefore, that the district court had

jurisdiction to enter the order requiring payment of the balance

of the settlement amount by Negrón.        As we next conclude, though,

the order itself cannot stand.

           2.     The Automatic Stay Applies

           The focus of Negrón's appeal is his contention that the

district court erred by ordering immediate payment of the $10,000

settlement balance. Among other things, he argues that "regardless

of what the Complaint may have alleged," at the time the district

court ordered payment, "the only matter" before the court was

Colón's attempt to enforce the settlement agreement.              He contends

that what Colón "[wa]s trying to enforce [wa]s an obligation of

the Commonwealth," and that the attempt to do so is therefore

covered by the Title III stay.

           At the outset, we note that there is some dispute, at

least   before    us,   about   the   actual   terms   of   the   settlement

agreement.       Negrón insists that, in the agreement itself, the

Commonwealth agreed to assume responsibility for the payment of

the $10,000 settlement balance and that he did not.                Colón, by

contrast, has argued before us (as the district court found below)

that Negrón was personally a party to the settlement agreement; in

other words, the settlement agreement was a contract enforceable


                                  - 17 -
by Colón against Negrón and the Correctional Health Services Corp.,

and that Colón could recover the $10,000 balance from Negrón

directly         without   implicating       any    separate       agreement    the

Commonwealth had made to indemnify Negrón.

                 Ultimately,     the   dispute     about     whether   Negrón    is

personally liable under the settlement is a question of fact.                    We

need       not   resolve   it,    however,   because       this   factual   dispute

regarding the settlement agreement is not actually relevant to the

question of whether the collection effort that is before us is

stayed pursuant to the automatic stay provision in PROMESA.7

                 The relevant collection effort is Colón's motion to the

district court seeking to enforce the settlement.                      It is the

resolution of that motion by the district court that gave rise to

the district court's denial of the motion for reconsideration,

which is now before us on appeal.




       It seems clear that if the Commonwealth, in fact, was a
       7

party to the settlement agreement and assumed the entire
responsibility for payment of the $10,000 settlement amount,
Colón's collection efforts under the settlement agreement would
have to proceed against the Commonwealth. Any effort would then
fall squarely in the ambit of 11 U.S.C. § 362(a) because it would
constitute a suit to "recover a claim against the debtor [here,
the Commonwealth] that arose before the commencement of [the Title
III case]." 11 U.S.C. § 362(a). In this circumstance, the fact
that Law 9 permits, but does not require, the Commonwealth to
indemnify its officers is inapposite. The Commonwealth assumed
responsibility for the $10,000, and none of the statutorily-
prescribed reasons for repudiating these obligations applies here.
See P.R. Laws Ann. tit. 32, §§ 3085, 3087.


                                       - 18 -
             In attempting to enforce the settlement, Colón styled

his motion as one that seeks recovery from the Commonwealth, not

from Negrón.      He moved for the district court to "enter an order

requiring the Commonwealth . . . [to pay] the settlement proceeds,

within a reasonable period not to exceed thirty (30) days."

(emphasis added). Although the order entered by the district court

directed Negrón to pay, and not the Commonwealth, that does not

change the fact that the motion as originally filed by Colón sought

recovery from the Commonwealth only.

            Nevertheless, in determining whether the stay applied to

Colón's pursuit of payment, the district court trained its analysis

on    whether   Colón's     § 1983     complaint   against   Negrón         in    his

individual capacity was an action seeking to enforce a claim

against the debtor. But that focus was mistaken because the § 1983

claim was no longer before the district court at the time it did

so -- indeed, it had been dismissed with prejudice when the parties

settled. Instead, the district court was evaluating Colón's motion

for   "an    order   requiring   the    Commonwealth . . .       [to    pay]      the

settlement proceeds."         (emphasis added).         That is neither an

attempt to enforce a claim against Negrón nor an "action or

proceeding against an officer or inhabitant of the debtor that

seeks   to    enforce   a   claim    against    the   debtor."         11   U.S.C.

§ 922(a)(1).      Instead, in that motion, Colón seeks "to recover a

claim against the debtor" directly.           11 U.S.C. § 362(a)(1).             Thus,


                                     - 19 -
the automatic stay incorporated in 48 U.S.C. § 2161 should have

applied.8

            Put otherwise, the operative "action or proceeding" for

the purposes of determining whether Colón seeks to bring to bear

"a claim against the debtor," see 11 U.S.C. §§ 362, 922, is Colón's

claim for enforcement and not the original § 1983 complaint.        As

our discussion above of Kokonnen reflects, his action to enforce

the settlement is distinct from the § 1983 claim -- it "is more

than just a continuation or renewal of the dismissed suit" and

"requires its own basis for jurisdiction."      Kokkonen, 511 U.S. at

378.       Thus, Colón, by motion, was endeavoring to enforce payment

by the Commonwealth and therefore "to recover a claim against the

debtor" when he sought the $10,000 payment.      11 U.S.C. § 362.

            Our focus on the motion to enforce the settlement rather

than the § 1983 claim accords with the purpose of the automatic

stay provisions in Sections 362 and 922, which we have made clear



       The district court also was concerned that Colón could not
       8

have collected from the Commonwealth anyway, as the Commonwealth
is protected by Eleventh Amendment immunity.           See Ortiz-
Feliciano v. Toldeo-Davila, 175 F.3d 37, 40 (1st Cir. 1999)
("[E]ven if the [Commonwealth] agreed to indemnify [defendants],
the Eleventh Amendment would still bar a claim by the plaintiffs
against the Commonwealth in federal court."). We do not find this
argument persuasive.    Whether the settlement can be enforced
against the Commonwealth in federal court is a separate question
from whether an effort to do so is an action against the
Commonwealth. The fact that it may not be advantageous for Colón
to pursue the Commonwealth once the stay is lifted does not compel
us to conclude that his motion is not an action against it.


                                 - 20 -
are intended to give the debtor -- here, the Commonwealth --

"breathing room by 'stop[ping] all collection efforts.'"                           In re

Soares, 107 F.3d 969, 975 (1st Cir. 1997) (quoting H.R. Rep. No.

95-595, at 340 (1977)); see also Municipality of San Juan v. Puerto

Rico, 919 F.3d 565, 577 (1st Cir. 2019) (same).

               This focus on Colón's motion rather than the § 1983 suit

or     the     litigation      as    a     whole     is    also     consistent      with

interpretations of the automatic stay in other contexts.                            See,

e.g., Lehman v. Revolution Portfolio L.L.C., 166 F.3d 389, 392 n.5

(1st Cir. 1999) ("While Lehman's bankruptcy required a stay vis-

à-vis the claims involving him, it did not require the court to

stay    other      aspects    of     the    litigation."      (internal     citations

omitted)); Austin v. Unarco Indus., Inc., 705 F.2d 1, 4-5 (1st

Cir. 1983) (concluding § 362(a) stay did not apply to plaintiff's

appeal       of    claims     against       solvent       codefendants     after     one

codefendant petitioned for bankruptcy); Koolik v. Markowitz, 40

F.3d    567,      568   (2d   Cir.    1994)      ("[A]n    answer   that   asserts     a

counterclaim against a plaintiff who becomes a bankruptcy debtor

is an 'action or proceeding against the debtor' within the meaning

of § 362(a)(1) . . . ."); Dominic's Rest. of Dayton v. Mantia, 683

F.3d 757, 760-61 (6th Cir. 2012) (analyzing whether the automatic

stay    under      § 362(a)    applied      to     contempt   proceedings     without

assessing whether the stay would apply to the underlying litigation

that gave rise to the order to show cause why the debtor should


                                           - 21 -
not be held in contempt); cf. David v. Hooker, 560 F.2d 412, 418

(9th Cir. 1977) (evaluating whether the stay applied to discovery

orders    separately       from    its    application       to    the    principal

proceedings).

              We note here that this conclusion does not necessarily

mean   that     Colón    cannot    recover    the    $10,000     balance    of   the

settlement amount.         Nothing in our decision prevents him from

seeking relief from the automatic stay from the Title III court.

Nor, as we noted in footnote 6 above, does our decision here

necessarily mean that, if the Commonwealth truly is liable for the

$10,000       payment,    that    debt    will      be   discharged      following

confirmation of the Title III plan.               See Deocampo v. Potts, 836

F.3d 1134, 1136 (9th Cir. 2016).

              Moreover, we emphasize that, by ruling as we do, we do

not    mean    to   suggest      our   implicit     agreement     with     Negrón's

alternative contention that the automatic stay provided for in

§ 922(a)(1) would have applied to the original § 1983 suit that

gave rise to the settlement at issue.               The statute provides that

a judicial action will be stayed if it is "against an officer or

inhabitant of the debtor" and "seeks to enforce a claim against

the debtor."        11 U.S.C. § 922.         It is hardly evident from that

text that an action against an officer in his individual capacity

-- in which the Commonwealth need not get involved and indeed might

choose not to get involved -- qualifies.                 See Deocampo, 836 F.3d


                                       - 22 -
at 1138 (noting the "oddity" that a municipal bankruptcy could

stay an action in which the city was not a party).    Moreover, the

legislative history of § 922, which notes that the provision

accounts for "the possibility of action by a creditor against an

officer or inhabitant of the municipality to collect taxes due the

municipality," H.R. Rep. No. 95-595, at 398 (1977), does not itself

suggest that the stay would apply to an individual capacity officer

suit, given its focus on a very different type of action:       one

that targets the municipality's treasury directly.9

          To be sure, Negrón argues that the Puerto Rico Department

of Justice is "generally empower[ed]" to pay for judgments against

its officers and former officers and that it does so in the "vast

majority" of cases. But, he does not claim that the Commonwealth's

obligation to pay on his behalf is absolute.10    Thus, even if we


     9 It is also possible that this portion of the House Report
speaks to § 922(a)(2), which stays "the enforcement of a lien on
or arising out of taxes or assessments owed to the debtor," rather
than to § 922(a)(1).      Regardless, the point holds that the
legislative history is at least consistent with our skepticism
that the stay would have applied to Colón's suit from the outset.
     10 In contrast to Puerto Rico's permissive indemnification
policy, the courts that have considered the issue in otherwise
similar cases to ours have held that other municipalities'
guaranteed    indemnification     policies    were    dispositive.
See Deocampo, 836 F.3d at 1144 n.13 (acknowledging that in the
"automatic stay" context, courts have "ruled that an indemnity
obligation   triggers . . .   11    U.S.C.  §§ 362(a)    &   922");
Williams v. Kenney, No. CIV S-07-0100, 2008 WL 3540408, at *8 (E.D.
Cal. Aug. 12, 2008) (holding that, even when a city is "no longer
a party," an action is "against the debtor" when the city is
"required to indemnify the employee for the amount of the judgment



                              - 23 -
were to assume that an obligation of that latter sort on the part

of the Commonwealth could bring an action against an individual

officer in his individual capacity within the scope of § 922, we

do not confront here a case involving any such mandatory obligation

to indemnify on the part of the Commonwealth.             Cf. A.H. Robins

Co. v. Piccinin, 788 F.2d 994, 999 (4th Cir. 1986) (explaining

that a § 362 stay may only stay proceedings against a non-bankrupt

codefendant   in   the   "unusual    situation"   where   "there   is   such

identity between the debtor and the third-party defendant that the

debtor may be said to be the real party defendant and that a

judgment against the third-party defendant will in effect be a

judgment or finding against the debtor," such as where the non-

bankrupt codefendant "is entitled to absolute indemnity by the

debtor on account of any judgment that might result against them

in that case" (emphases added)); In re Slabicki, 466 B.R. 572, 580

(B.A.P. 1st Cir. 2012) (similar); In re Lockard, 884 F.2d 1171,

1179 (9th Cir. 1989) (concluding the "unusual situation" rule from

A.H. Robins Co. did not call for staying action against a bond

executed by a non-debtor surety because "a surety has obligations


or settlement"); In re City of Stockton, 484 B.R. 372, 376
(Bankr. E.D. Cal. 2012) (holding that, because the city had
"undertaken [the individual officials'] defense" and would "be
required to pay the judgment," "the civil action against the
individuals 's[ought] to enforce a claim against the debtor' within
the meaning of § 922(a)" (quoting 11 U.S.C. § 922(a)(1))).




                                    - 24 -
that are 'independent' and primary, not derivative of those of the

debtor" (quoting In re McLean Trucking Co., 74 B.R. 820, 829

(Bankr. W.D.N.C. 1987))).

           We thus hold merely that, because of the way in which

Colón sought to collect the money he is owed in this case, the

automatic stay applies to his effort to do so.            And it is on that

basis that we conclude that we must vacate the district court's

enforcement order.11

C.   Appeal No. 18-1681: Jurisdiction After Notice of Appeal

           On June 18, 2018, two weeks after the initial Notice of

Appeal was entered for Appeal No. 18-1579, Colón moved to compel

the production of information from the Puerto Rico Department of

Justice   regarding    other   cases   in   which   the   Commonwealth   had

indemnified a public officer under Law 9 after the filing of its

Title III petition.     Negrón challenges the district court's order

granting this motion, arguing that the district court lacked

jurisdiction to issue such an order and that the information Colón

requested is irrelevant.       We agree with Negrón that the Notice of




     11 Because we conclude that we must vacate the order below,
we do not reach whether the district court erred by modifying its
judgment to mention another case, unrelated to this one, in which
the Commonwealth paid for a settlement pursuant to Law 9 after the
Title III petition was filed.    We also need not reach Negrón's
argument that, by ordering him to pay the settlement balance
personally, the district court violated his right to due process.


                                  - 25 -
Appeal in Appeal No. 18-1579 divested the district court of

jurisdiction to issue the order.

            As a general rule, "[t]he filing of a notice of appeal

is   an    event   of   jurisdictional            significance     --   it   confers

jurisdiction on the court of appeals and divests the district court

of its control over those aspects of the case involved in the

appeal."     Griggs v. Provident Consumer Disc., 459 U.S. 56, 58

(1982) (per curiam); see also United States v. Distasio, 820 F.2d

20, 23 (1st Cir. 1987).       We have recognized a few narrow exceptions

to this rule in circumstances where the appeal is clearly frivolous

or where the appellant seeks interlocutory review of a non-

appealable order.       Rivera-Torres v. Ortiz Velez, 341 F.3d 86, 97–

98 (1st Cir. 2003) (citing, inter alia, United States v. DeFries,

129 F.3d 1293, 1302–03 (D.C. Cir. 1997)).                  We have also held that

the rule permits a district court to enter orders "that concern

matters    unrelated     to   the    'substance       of    the   decision'    being

appealed."    United States v. Maldonado-Rios, 790 F.3d 62, 64 (1st

Cir. 2015)     (quoting 16A Wright           & Miller,       Federal Practice &

Procedure § 3949.1 (4th ed. 2008)).

            None of these exceptions apply here.                 Appeal No. 18-1579

is not frivolous, nor does it seek review of an unappealable order.

See Municipality of San Juan, 919 F.3d at 574 (holding that a

district    court's     refusal     to    acknowledge      the    PROMESA    stay   is

immediately appealable even if it does not end the litigation on


                                         - 26 -
the merits); see also Tringali v. Hathaway Mach., 796 F.2d 553,

557 (1st Cir. 1986) (holding that a district court order lifting

the automatic stay is an appealable final order).           And, the order

seeking discovery is not so unrelated to the substance of the

decision being appealed that it is permissible under Griggs.              459

U.S. at 58.   As Colón himself puts it, the purpose of gathering

this   information   is   to   "shed   light   on   the   reasons   why   the

Commonwealth opted to honor its obligation to indemnify government

defendants pursuant to Law 9 in other cases, when it decided not

to do in this case." However, this information is only relevant to

the extent that it sheds light on the question of whether the

Commonwealth could voluntarily pay the $10,000 judgment without

violating the PROMESA stay.

         Colón urges us to conclude that the discovery order could

be justified as an exercise of the district court's ancillary

jurisdiction over the judgment and settlement.               But, Colón's

argument, in effect, would allow for the district court to exercise

concurrent jurisdiction with the court of appeals over a matter

after the notice of appeal has been filed.          This is precisely the

arrangement that the Court in Griggs rejected; "a federal district

court and a federal court of appeals should not attempt to assert

jurisdiction over a case simultaneously," Griggs, 459 U.S. at 58.

The district court, therefore, lacked jurisdiction to issue the

order, and we vacate the district court's order on this basis.             As


                                  - 27 -
a consequence, we need not decide whether a discovery order falls

within the scope of the PROMESA stay.

D.   Appeal No. 18-1755: Stay Pending Appeal in Appeal No. 18-1681

            Finally, Negrón appeals the district court's decision to

exclude the order compelling production of information from the

Puerto Rico Department of Justice (Appeal No. 18-1681) from the

scope of the stay pending appeal.              However, after Negrón filed

this appeal, the district court agreed to stay the order requiring

production    of    this   information.        Moreover,    we     have   already

concluded that the district court lacked jurisdiction to enter

that order.

            This appeal is therefore moot and will be dismissed.

                                III. CONCLUSION

            For    the   foregoing     reasons,   we   vacate      the    district

court's    order    requiring    immediate     payment    of   the    settlement

balance (Appeal No. 18-1579) and remand with instructions to stay

Colón's enforcement action pending resolution of the Title III

case.     We also vacate the district court's order requiring the

Puerto    Rico     Department    of    Justice    to     produce     information

concerning other cases in which the Commonwealth has indemnified

its officers after filing the Title III petition (Appeal. No. 18-

1681) and dismiss the appeal of the stay order (Appeal No. 18-

1755) as moot.

            The parties shall bear their own costs of appeal.


                                      - 28 -